Exhibit 10.1

 

ACKNOWLEDGEMENT AND AGREEMENT

 

January 30, 2009

 

TVI Corporation

Capa Manufacturing Corp.

Safety Tech International, Inc.

Signature Special Event Services, Inc.

c/o TVI Corporation

7100 Holladay-Tyler Road

Glenn Dale, MD 20769

Attention:  Chief Financial Officer

 

Re:

Limited Forbearance Agreement dated November 20, 2008 (as amended, restated,
modified, substituted, extended, and renewed from time to time, the “Forbearance
Agreement”) among TVI Corporation, Capa Manufacturing Corp., Safety Tech
International, Inc., and Signature Special Event Services, Inc. (formerly named
“TVI Holdings One, Inc.”) (collectively, as the “Borrowers”), and Branch Banking
and Trust Company (as the “Lender”)

 

Ladies and Gentlemen:

 

Please refer to the Forbearance Agreement for the meaning of capitalized terms
not otherwise defined in this Acknowledgement and Agreement.

 

The Forbearance Agreement provides that the Forbearance Period expires on
January 30, 2009, with further provision for extension until April 30, 2009,
subject to certain conditions, including, without limitation, the condition that
the Second Budget be in form and substance satisfactory to the Lender in the
exercise of its reasonable discretion.  The Borrowers submitted the Second
Budget, which is generally satisfactory to the Lender, but which projects that
the Borrowing Base Deficiency will exceed the Borrowing Base Deficiency Cap
during the extended Forbearance Period.

 

The Lender is, nonetheless, willing to agree that the Second Budget is
satisfactory to the Lender on the condition that by signing below the Borrowers
acknowledge and agree as follows:

 

(a)           The provisions of the Forbearance Agreement continue in full force
and effect and are hereby ratified and confirmed.  Without implying any
limitation on the foregoing,  the Borrowers acknowledge and agree that,
notwithstanding the fact that the Second Budget projects that the Borrowing Base
Deficiency will exceed the Borrowing Base Deficiency Cap, the Lender (i) has no
obligation to make any advances during the extended Forbearance Period unless
all conditions for lending, including, without limitation,  those with respect
to the Borrowing Base Deficiency Cap and Negative Variance Cap, have been met,
(ii) does not consent to any excess Borrowing Base Deficiency Cap or excess
Negative Variance Cap, and (iii) does not waive any Forbearance Default that may
result therefrom.

 

--------------------------------------------------------------------------------


 

(b)           Without implying any limitation on the foregoing, the Borrowers
reissue as of their execution and delivery of this Acknowledgement and Agreement
the acknowledgements representations, warranties and agreements of Section 7 of
the Forbearance Agreement, the waivers, releases and other provisions of
Section 8 of the Forbearance Agreement, and the WAIVER OF JURY TRIAL contained
in Section 10 of the Forbearance Agreement.

 

(c)           The Borrowers shall execute and deliver to the Lender on or before
February 6, 2009, the deed of trust, motor vehicle security interest filing
documents, and assignments of intellectual property previously identified to the
Borrowers and such other documents reasonably related thereto.

 

(d)           The Borrowers shall on or before February 6, 2009 (i) engage
Buccino and Associates, Inc. for the second phase of their consultancy
consistent with prior discussions between the Borrowers and the Lender and
(ii) provide to the Lender a timeline for the engagement of an investment
banker, all of the foregoing in scope, form and substance satisfactory to the
Lender in the exercise of its reasonable discretion.

 

This Acknowledgement and Agreement shall be effective upon acceptance by the
Borrowers in the places indicated below and shall evidence the concurrence of
the Lender and the Borrowers that the conditions for the extension of the
Forbearance Period until April 30, 2009 have been met.  By entering into this
Acknowledgement and Agreement the Lender is not, however, consenting to or
waiving any Forbearance Default, whenever arising.

 

This Acknowledgement and Agreement may be executed in any number of duplicate
originals or counterparts, each of such duplicate originals or counterparts
shall be deemed to be an original and all taken together shall constitute but
one and the same agreement.  Each party to this Acknowledgement and Agreement
agrees that the respective signatures of the parties may be delivered by fax,
PDF, or other electronic means acceptable to the Lender and that the parties may
rely on a signature so delivered as an original.  Any party who chooses to
deliver its signature in such manner agrees to provide promptly to the other
parties a copy of this Acknowledgement and Agreement with its inked signature,
but the party’s failure to deliver a copy of this Agreement with its inked
signature shall not affect the validity, enforceability and binding effect of
this Agreement.

 

Signatures begin on the following page.

 

2

--------------------------------------------------------------------------------


 

LENDER’S SIGNATURE PAGE TO ACKNOWLEDGEMENT AND AGREEMENT

 

(Page 1 of 2 Signature Pages)

 

 

Branch Banking and Trust Company

 

 

 

 

 

 

 

 

By:

  /s/ Derek T. Whitwer

 (Seal)

 

 

Derek T. Whitwer

 

 

 

Senior Vice President

 

 

3

--------------------------------------------------------------------------------


 

BORROWERS’ SIGNATURE PAGE TO ACKNOWLEDGEMENT AND AGREEMENT

 

(Page 2 of 2 Signature Pages)

 

 

TVI CORPORATION

 

 

 

 

 

 

 

 

By:

  /s/ Harley A. Hughes

 (Seal)

 

 

Harley A. Hughes

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

CAPA MANUFACTURING CORP.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Harley A. Hughes

 (Seal)

 

 

Harley A. Hughes

 

 

 

President

 

 

 

 

 

 

SAFETY TECH INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Harley A. Hughes

 (Seal)

 

 

Harley A. Hughes

 

 

 

President

 

 

 

 

 

 

SIGNATURE SPECIAL EVENT SERVICES, INC.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Harley A. Hughes

 (Seal)

 

 

Harley A. Hughes

 

 

 

President

 

 

4

--------------------------------------------------------------------------------